862 A.2d 538 (2004)
182 N.J. 153
Raymond Arthur ABBOTT, a minor, by his Guardian Ad Litem, Frances ABBOTT; Arlene Figueroa, Frances Figueroa, Hector Figueroa, Orlando Figueroa and Vivian Figueroa, minors, by their Guardian Ad Litem, Blanca Figueroa; Michael Hadley, a minor, by his Guardian Ad Litem, Lola Moore; Henry Stevens, Jr., a minor, by his Guardian Ad Litem, Henry Stevens, Sr.; Caroline James and Jermaine James, minors, by their Guardian Ad Litem, Mattie James; Dorian Waiters and Khudayja Waiters, minors, by their Guardian Ad Litem, Lynn Waiters; Christina Knowles, Daniel Knowles, and Guy Knowles, Jr., minors, by their Guardian Ad Litem, Guy Knowles, Sr.; Liana Diaz, a minor, by her Guardian Ad Litem, Lucila Diaz; Aisha Hargrove and Zakia Hargrove, minors, by their Guardian Ad Litem, Patricia Watson; and Lamar Stephens and Leslie Stephens, minors, by their Guardian Ad Litem, Eddie Stephens, Plaintiffs-Respondents,
v.
Fred G. BURKE, Commissioner of Education; Edward G. Hofgesang, New Jersey Director of Budget and Accounting; Clifford A. Goldman, New Jersey State Treasurer; and New Jersey State Board of Education, Defendants-Movants.
Supreme Court of New Jersey.
November 1, 2004.

ORDER
This matter having come before the Court on the application of the Department of Education for certain specified modifications to the Court's Order in Abbott v. Burke, 177 N.J. 578, 832 A.2d 891 (2003) (Abbott X), which approved and implemented an agreement reached by the parties through mediation conducted by the Hon. Philip S. Carchman, J.A.D.,
And the Court having considered the responses to the motion by the Education Law Center (ELC), including ELC's requests for discovery and further mediation;
And good cause appearing;
It is ORDERED that the parties shall participate in mediation as follows:
a) Superior Court, Appellate Division, Judge Richard J. Williams (retired on recall), is appointed to serve as a Special Master to mediate the issues arising out of defendants' motion;
b) After conferring with Senior Deputy Attorney General Michelle L. Miller for defendants and David G. Sciarra, Esquire for plaintiffs, Judge Williams shall determine who is to be included in the mediation process as representatives of the parties;
c) Mediation shall be completed by November 30, 2004;
d) Judge Williams shall report to the Court specifically on all areas of agreement and on any areas on which agreement could not be reached; and
e) During and after completion of the mediation process, no further submissions to the Court shall be made unless requested by the Court.
Jurisdiction on M-317-04 is otherwise retained.
Chief Justice PORITZ and Associate Justices LONG, LaVECCHIA, ALBIN, *539 WALLACE, and RIVERA-SOTO join in the Court's Order. Justice ZAZZALI did not participate.